DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,7-14,23,24,26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference(JP2004-160367A) taken together with Japanese reference(7-25920) in view of European Patent(290028A1).
	Japanese reference(JP2004-160367A) teaches a system for removing particulates from a gas including a conduit structure(figure 3) including a lower section, an intermediate section, and an upper section, the lower section defining an inlet flow pathI( inflow p) and a chute portion, the inlet flow path configured to receive an effluent gas(p) containing particulates, the chute portion configured to collect the particulates from the effluent gas, the intermediate section defining a first filtration path and a second filtration path, the upper section defining an outlet flow path(from blower 7), a first filter(cartridge filter F1) in the first filtration path of the conduit structure, a second filter(cartridge filter F1) in the second filtration path of the conduit structure, the first filter and the second filter configured to remove particulates from the effluent gas, a third valve(valve 9 in the left intermediate section) in the first filtration path of the conduit structure, a fourth valve(valve 9 in the right intermediate section) in the second filtration path of the conduit structure, the third valve and the fourth valve configured to preclude any forward flow to the first filter and the second filter, respectively, when in a closed state.   Japanese reference(JP2004-160367A) is silent as to a first valve in the first filtration path of the conduit structure and a second valve in the second filtration path of the conduit structure, the first valve and the second valve configured to switch between a dual open state and a mixed open /closed state when filtering the particulates of fissile material from the effluent gas, the first valve and the second valve being open during the dual open state to permit concurrent flows of the effluent gas through the first filtration path the and the second filtration path, and a blowback assembly configured to supply a countercurrent flow of an inert gas as a purging gas to a closed one of the first filtration path and the second filtration path during the mixed open/closed state.   Japanese reference(7-25920) in figures 1 and 3 teaches a system for removing particulates from a gas including a conduit structure including a lower section, an intermediate section, and an upper section, the intermediate section including a plurality of filter elements(13), the upper section including a first valve and a second valve(backwash valve 27 for each filter element 13), the first valve and the second valve configured to switch between a dual open state and a mixed open/closed state(noting when cleaning the filter element 13, the backwash valve 27 above the filter element to be cleaned is opened and compressed air is injected to an injection nozzle 29 to the inside of a sleeve 17), and a blowback assembly(backwash valve 27) configured to supply a counter current flow of an inert gas as a purging gas to a closed one of a first filtration path and a second filtration path during a mixed open/closed state.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a first valve and a second valve in the first filtration path and the second filtration path respectively of the conduit structure of Japanese reference(2004-160367A) in order to provide for a blowback assembly to provide countercurrent flow of inert gas to one of the first filtration path and the second filtration path, wherein the countercurrent flow of inert gas occurs when one of the two valves(9) in Japanese reference(2004-160367A) closes off an inlet flow of gas to the cartridge filter to clean the filter while the second cartridge filter is in a filtration mode.  
	Japanese reference(2004-160367A) is further silent as to the third valve and the fourth valve below the first filter and the second filter and the third valve and fourth valve being above the inlet flow path.  Examiner respectfully submits someone of ordinary skill in the art would have been motivated to adjust the location of the inlet flow path to be below the third valve(9) and fourth valve(9), wherein adjustment of the location of the inlet flow path would not effect the overall function of the filtration structure, and wherein dropping the location of the inlet flow path to a location below the cartridge filters would still provide for an initial flow path into the chute portion before passing upwards into the intermediate section including the cartridge filters.  Examiner furthermore notes that dropping the location of the inlet flow path would provide for the third valve and fourth valve to be shifted from a location even with the bottom of the cartridge filters to a location below the cartridge filters.  
	Japanese reference(2004-160367A) is further silent as to the system removing particulates of a fissile material.  European patent teaches a system for removing particulates of a fissile material including an inlet flow path(2.2) located below a plurality of candle filters(5), the candle filters designed to separate particulates of a fissile material, and an upper outlet section.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention, in order to provide for removal of particulates of a fissile material, to substitute the candle filtration elements of European patent for the paper cartridge filters of Japanese reference so that the candle filtration elements are provided for a higher temperature filtration environment to remove particulates of a fissile material.  
	Japanese reference(2004-160367A) taken together with Japanese reference 

(7-25920) in view of European Patent further teaches wherein the first filtration 

path and the second filtration path are bifurcated paths(noting partiion 8) that stem from 

the inlet flow path.  Japanese reference(2004-160367A) taken together with Japanese 

reference (7-25920) in view of European Patent further teaches wherein the 

first filtration path and the second filtration path converge to form the outlet flow path.  

Japanese reference(2004-160367A) taken together with Japanese reference (7-25920

in view of European Patent further teaches wherein the first valve is above 

the first filter, and the second valve is above the second filter.  Japanese reference(2004-160367A) taken together with Japanese reference(7-25920) in view of Eurpoean patent further teaches wherein the first filter is between the first valve and the inlet flow path, and the second filter is between the second valve and the inlet flow path.   Japanese reference(2004-160367A) taken together with Japanese reference(7-25920) in view of Eurpoean patent further teaches wherein at least one of the first filter and the second filter is a sintered metal filter(candle filters in European patent).  Japanese reference(2004-160367A) taken together with Japanese reference(7-25920) in view of Eurpoean patent further teaches wherein the first valve and the second valve are configured to be open and closed, respectively, during the mixed open/closed state to permit the particulates on the second filter to be dislodged by the countercurrent flow of the purging gas from the blowback assembly while the effluent gas continues to be filtered by the first filter.  Japanese reference(2004-160367A) taken together with Japanese reference(7-25920) in view of Eurpoean patent further teaches wherein the first valve and the second valve are configured to be closed and open, respectively , during the mixed open/closed state to permit the particulates on the first filter to be dislodged by the countercurrent flow of the purging gas from the blowback assembly while the effluent gas continues to be filtered by the second filter.  Japanese reference(2004-160367A) taken together with Japanese reference(7-25920) in view of Eurpoean patent further teaches wherein the first valve and the second valve are configured to be in a dual open state for a primary time period  and to be in a mixed open/closed state for a shorter secondary time period.  Japanese reference(2004-160367A) taken together with Japanese reference(7-25920) in view of Eurpoean patent further teaches wherein the first valve and the second valve are configured to alternate being open and closed during the mixed open/closed state such that one of the first valve and the second valve that is open during the mixed open/closed state will be closed during a next mixed open/closed state.  Japanese reference(2004-160367A) taken together with Japanese reference(7-25920) in view of Eurpoean patent further teaches wherein the chute portion is a vertical segment of the conduit structure.  Japanese reference(2004-160367A) taken together with Japanese reference(7-25920) in view of Eurpoean patent further teaches wherein the chute portion of the conduit structure has a tapered end.  Japanese reference(2004-160367A) taken together with Japanese reference(7-25920) in view of Eurpoean patent further teaches a collection container(13 in figure 4 of Japanese reference 2004-163367) connected to a bottom of the chute portion of the conduit structure and configured to collect the particulates dislodged by the countercurrent flow of the purging gas.  
	Japanese reference(2004-160367A) taken together with Japanese reference(7-25920) in view of Eurpoean patent teach all of the limitations of claim 23 but is silent as to wherein the sintered metal filter includes a nickel copper alloy.  European patent teaches a sintered metal filter for filtration of particulates of fissile material, and given that nickel copper alloy is a common material for a sintered metal filter, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to choose a know nickel copper alloy as a material of choice for the sintered metal filter of Eurpoean patent. 
	Japanese reference(2004-160367A) taken together with Japanese reference(7-25920) in view of Eurpoean patent further teach wherein at least one of the first filter and the second filter includes a portion in the form of a porous , hollow cylinder that defines an internal flow channel and is configured to permit the effluent gas to permeate through a sidewall of the porous, hollow cylinder in a radial direction to the internal flow channel. Japanese reference(2004-160367A) taken together with Japanese reference(7-25920) in view of Eurpoean patent further teach wherein the inlet flow path is angled such that the effluent gas enters the lower section in a downward direction.  Japanese reference(2004-160367A) taken together with Japanese reference(7-25920) in view of Eurpoean patent further teach wherein each of the first valve and the second valve is in the form of a ball valve.  Japanese reference(2004-160367A) taken together with Japanese reference(7-25920) in view of Eurpoean patent further teach wherein the lower section of the conduit structure includes a baffle(partition 8 in Japanese reference 2004-160367) that is disposed above the chute portion and below the third valve and the fourth valve.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese reference(JP2004-160367A) taken together with Japanese reference(7-25920) in view of European Patent(290028A1) and further in view of Lim et al(2005/0039600).
	Japanese reference(2004-160367A) taken together with Japanese reference(7-25920) in view of Eurpoean patent teaches all of the limitations of claim 14 but is silent as to a high efficiency particulate air filter connected to the outlet flow path of the conduit structure.  Lim et al teaches a separation cabinet including an inlet leading to a plurality of filters arranged in parallel for initial filtration, a fan located downstream of the plurality of filters, and a HEPA filter(40) connected to an outlet flow path.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a HEPA filter connected to the outlet flow path of Japanese reference(JP2004-160367) in order to provide for a final filtering element to remove micron particles that are not removed by the first and second filter.  
Response to Arguments
Applicant’s arguments filed 5-4-2022 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
June 13, 2022